Exhibit 10.3

UNITED STATES STEEL CORPORATION

NON TAX-QUALIFIED PENSION PLAN

Amended Effective July 31, 2011

 

1. History and Purpose

United States Steel Corporation established the United States Steel Corporation
Non Tax-Qualified Pension Plan (the “Plan”), and hereby amends and restates the
Plan effective February 21, 2011, as set forth herein. The Plan was previously
amended to comply with section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), except with respect to benefits that were vested under the
Program on or before December 31, 2004.

The purpose of this Plan is to compensate individuals for the loss of benefits
under the United States Steel Corporation Plan for Employee Pension Benefits
(Revision of 2003) (the “Qualified Plan”) that occur due to certain limits
established under the Code or that are required under the Code. The term
“Corporation” shall mean United States Steel Corporation and any other company
which is a participating employer in the Qualified Plan. For the purpose of this
Plan, “individual” will be deemed to include the estate of a deceased
participant in a Qualified Plan when the terms of the Qualified Plan provide for
certain survivor benefits to be paid to an estate because the participant dies
without leaving a survivor or surviving spouse. The term “termination of
employment”, when used in the context of a condition to, or time of, payment
hereunder, shall mean a “separation from service” as that term is used under
section 409A(a)(2)(A)(i) of the Code and the regulations thereunder.

 

2. Eligibility

Except as otherwise provided herein, each individual who qualifies for a benefit
under the terms of the Qualified Plan and whose benefit thereunder is reduced by
the limitations under Code sections 415, 401(a)(17), and/or 411(a)(9) is a
participant in the Plan and will be eligible to receive the benefits under this
Plan if he or she terminates employment. For terminations of employment prior to
February 21, 2011, benefits will not be payable under this Plan with respect to
any individual who terminates employment prior to age 60 unless the Corporation
consents to the termination of employment; provided, however, that such consent
is not required for terminations on account of: (a) death, or (b) involuntary
termination, other than for cause.

 

3. Amount of Benefits

The amount payable under this Plan shall be equal to the difference between:
(a) the benefits the individual actually receives under the Qualified Plan, and
(b) the benefits which the individual would have received under the Qualified
Plan except for the Code limitations outlined in Section 2 above.

Special Rules for Sold Location Participants

Effective July 31, 2011, for purposes of this Plan, a Sold Location Participant
is an individual described in section 2 above who is either (i) a Marathon
Transferee under the Qualified Plan or (ii) covered under the Sale of Facilities
provisions under the Qualified Plan. A Sold Location Participant who elects to
cease accruals and commence distribution of his or her benefit under the
Qualified Plan on or after attainment of the Qualified Plan’s normal retirement
age of 65, but prior to termination of employment with Marathon or the
purchasing entity (or their successors), whichever is applicable (the “Qualified
Plan Retirement Date”), shall not be eligible for future accruals under this
Plan following the Qualified Plan Retirement Date; provided that neither such
election nor cessation of future accruals shall have any effect on the form and
time of payments

 

1 of 4



--------------------------------------------------------------------------------

otherwise provided in section 4 herein. Such individual’s benefits under this
Plan shall be calculated as of his or her Qualified Plan Retirement Date;
provided that, for the period between the Qualified Plan Retirement Date and his
or her termination of employment, simple interest will accrue and will be
payable on the benefit due under this Plan using the average of the interest
rates established under the Pension Benefit Guaranty Corporation regulations to
determine the present value of lump sum distributions payable under the
Qualified Plan during the months included in this period.

 

4. Form of Benefits and Timing of Distribution

 

  a. Lump Sum Distribution

Effective January 1, 2005, subject to section 4.b. below, an employee shall
receive, upon the employee’s termination of employment from the Corporation, a
lump sum distribution of both the benefits payable to him or her and the
benefits payable to his or her surviving spouse and/or survivor under this Plan.
The payment date shall be on the last business day of the calendar month
following the month in which such termination of employment occurred.

If the employee dies prior to termination of employment, the survivor benefits
payable to the surviving spouse and/or survivor with respect to survivor
benefits shall be paid in a lump sum distribution to such surviving spouse
and/or survivor, or shall be paid to the employee’s estate if there is no
surviving spouse and no named survivor. The payment date shall be on the last
business day of the calendar month following the month in which such death
occurred.

Any lump sum distribution payable as described above following termination of
employment or death shall represent full and final settlement of all benefits
provided under the Plan. Any lump sum distribution under this Plan shall be
calculated in the same manner as it would have been calculated had it been made
under the Qualified Plan. If an employee terminates employment, but dies prior
to receiving such lump sum, the lump sum will be paid to the surviving spouse,
or to the employee’s estate if there is no surviving spouse, on the scheduled
payment date (i.e., the last business day of the calendar month following the
month in which the employee’s termination of employment occurred).

 

  b. Delay in Payment to Specified Employees

Effective January 1, 2005, in the case of any employee who is determined by the
administrator to be a “specified employee” (as defined in Code section
409A(a)(2)(B)(i) and the regulations thereunder), no amount of such employee’s
lump sum distribution that is considered deferred, for purposes of Code section
409A, in taxable years beginning after December 31, 2004, shall be distributed
as described in section 4.a. above, but rather shall be payable on the first
business day of the seventh month following the date of the employee’s
termination of employment (or, if earlier, the last business day of the calendar
month following the month of the employee’s death). During this six-month delay
period, simple interest will accrue and be payable, on the date specified in the
preceding sentence, on the balance due using the average of the interest rates
established under the Pension Benefit Guaranty Corporation regulations to
determine the present value of lump sum distributions payable under the
Qualified Plan during the months included in the six-month delay period.

For purposes of this Plan, an employee’s entire benefit amount shall be
considered deferred in taxable years beginning after December 31, 2004 if the
employee had not attained at least age 60 as of December 31, 2004. For employees
who had attained at least age 60 as of

 

2 of 4



--------------------------------------------------------------------------------

December 31, 2004, their accrued benefits determined as of December 31, 2004
shall be payable in accordance with the terms of the Plan in effect on
October 3, 2004, without any modification thereto.

 

5. General Provisions

 

  a. Administration

The Vice President — Administration, United States Steel and Carnegie Pension
Fund, is responsible for the administration of this Plan. The administrator
shall decide all questions arising out of and relating to the administration of
this Plan. The decision of the plan administrator shall be final and conclusive
as to all questions of interpretations and application of the Plan.

 

  b. Amendment or Termination of Plan

The Corporation reserves the right to make any changes in this Plan or to
terminate this Plan as to any or all groups of employees covered under this
Plan, but in no event shall such amendment or termination adversely affect the
vested or non-vested benefits accrued hereunder prior to the effective date of
such amendment or termination. If the Plan is terminated, employees who are (or
were) covered under this Plan will continue to accrue eligibility service under
the Plan for purposes of satisfying the age 60 requirement that was in effect
for terminations of employment prior to February 21, 2011 as long as they remain
employed with the Corporation, their participating employer, or any member of
the controlled group that includes the Corporation. Any amendment to this Plan
which changes this Plan (including any amendment which increases, reduces or
alters the benefits of this Plan) or any action which terminates this Plan to
any or all groups shall be made by a resolution of the United States Steel
Corporation Board of Directors (or any authorized committee of such Board)
adopted in accordance with the bylaws of United States Steel Corporation and the
corporation law of the state of Delaware.

 

  c. No Guarantee of Employment

Neither the creation of this Plan nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.

 

  d. Nonalienation

No benefits payable under this Plan shall be subject in any way to alienation,
sale, transfer, assignment, pledge, attachment, garnishment, execution, or
encumbrance of any kind by operation of law or otherwise. However, this section
shall not apply to portions of benefits applied to satisfy (i) obligations for
the withholding of employment taxes, or (ii) obligations under a qualified
domestic relations order.

 

  e. No Requirement to Fund

Benefits provided by this Plan shall be paid out of the general assets of the
Corporation. No provisions in this Plan, either directly or indirectly, shall be
construed to require the Corporation to reserve, or otherwise set aside, funds
for the payment of benefits hereunder.

As of December 31, 2001, or (2) such later date, if any, selected by the Special
Committee of the Board of Directors of United States Steel LLC (or its
successors) that was established for the purpose of amending its plans and
programs (the “Effective Date”), United States Steel LLC (and its subsidiaries
and successors) and Marathon Oil Corporation (and its subsidiaries

 

3 of 4



--------------------------------------------------------------------------------

and successors) have assumed liability for a Specified Percentage of the
Corporate Part, if any, of each employee’s accrued benefit under the Plan. The
term “Corporate Part” is defined to mean the pro rata portion (based upon
continuous service taken into consideration for benefit accrual purposes under
the Plan) of an employee’s total accrued benefit under the Plan as of the
Effective Date (as adjusted, if applicable, for increases in compensation in
periods after the Effective Date) which is attributable to continuous service
performed for the USX Headquarters unit of USX Corporation on or after May 1,
1991 and prior to the Effective Date. The Specified Percentage is thirty-five
percent (35%) for United States Steel Corporation and sixty-five percent
(65%) for Marathon Oil Corporation.

 

  f. Controlling Law

To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Plan.

 

  g. Severability

If any provisions of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts of this Plan,
but this Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

 

  h. Exclusive Provisions

The provisions contained herein constitute the complete and exclusive statement
of the terms of this Plan. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Plan. All reliance by any
individual concerning the subject matter of this Plan shall be solely upon the
provisions set forth in this document.

 

  i. Code Section 409A

This Plan shall be interpreted and administered in accordance with section 409A
of the Code and the regulations and interpretations that may be promulgated
thereunder.

 

4 of 4